UNITED STATES SECURITIES AND EXCHANGE COMMISSION FORM 10-Q/A þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended June 30, 2012 o Transition report under Section 13 or 15(d) of the Exchange Act of 1934. Commission file number 1-32830 INDIA GLOBALIZATION CAPITAL, INC. (Exact name of small business issuer in its charter) Maryland (State or other jurisdiction of incorporation or organization) 20-2760393 (I.R.S. Employer Identification No.) 4336 Montgomery Ave. Bethesda, Maryland 20814 (Address of principal executive offices) (301) 983-0998 (Issuer’s telephone number) Securities registered under Section 12(b) of the Exchange Act: Title of Each Class Name of exchange on which registered Units, each consisting of one share of Common Stock NYSE MKT and two Warrants Common Stock NYSE MKT Common Stock Purchase Warrants NYSE MKT Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).þ Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesþ No Indicate the number of shares outstanding for each of the issuer’s classes of common equity as of the latest practicable date. Class Shares Outstanding as of July 26, 2012 Common Stock, $.0001 Par Value EXPLANATORY NOTE - AMENDMENT The sole purpose of this Amendment No. 1 to the Quarterly Report on Form 10-Q/A for the quarterly period ended June 30, 2012 ofIndia Globalization Capital, Inc. (the “Company”) filed with the Securities and Exchange Commission on August 20, 2012 (the “Form 10-Q”) is to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. ITEM 6. EXHIBITS The following exhibits are filed as part of this report: Certification of the Principal Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002* Certification of the Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002* Certification of the Principal Executive Officer pursuant to U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002* Certification of the Principal Financial Officer pursuant to U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002* 101.INS XBRL Instance Document ** 101.SCH XBRL Taxonomy Extension Schema Document ** 101.CAL XBRL Taxonomy Extension Calculation Linkbase ** 101.DEF XBRL Taxonomy Extension Definition Linkbase Document ** 101.LAB XBRL Taxonomy Extension Label Linkbase Document ** 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document ** * These exhibits were previously included or incorporated by reference in the Company’s Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2012, filed with the Securities and Exchange Commission on August 20, 2012. ** Furnished herewith. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, and otherwise are not subject to liability under those sections. SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. INDIA GLOBALIZATION CAPITAL, INC. Date: August 21,2012 By: /s/ Ram Mukunda Ram Mukunda Chief Executive Officer and President (Principal Executive Officer) Date: August 21,2012 By: /s/ John B. Selvaraj John B. Selvaraj Treasurer, Principal Financial and Accounting Officer
